 1   ELIZABETH A. STRANGE
     First Assistant United States Attorney
 2   District of Arizona
     ANNA R. WRIGHT
 3   Assistant U.S. Attorney
     NATHANIEL J. WALTERS
 4   Arizona State Bar No. 029708
     Assistant U.S. Attorney
 5   United States Courthouse
     405 W. Congress Street, Suite 4800
 6   Tucson, Arizona 85701
     Telephone: 520-620-7300
 7   Email: anna.wright@usdoj.gov
            nathaniel.walters@usdoj.gov
 8
     Attorneys for Plaintiff
 9
                          IN THE UNITED STATES DISTRICT COURT
10
                                  FOR THE DISTRICT OF ARIZONA
11
12   United States of America,                            Mag. No. 17-00341-RCC (JR)
13                             Plaintiff,
                                                   GOVERNMENT’S MOTION TO EXTEND
14           vs.                                   TIME TO RESPOND TO DEFENDANT’S
                                                          MOTION TO DISMISS
15   Scott Daniel Warren,
                                                                    (Doc. 100)
16                             Defendant.
17
18          The United States of America, by and through its undersigned attorneys, hereby
19   respectfully moves the Court for a one-week extension of time to respond to the
20   defendant’s Motion to Dismiss Based on Selective Enforcement and/or Prosecution and
21   Renewed Motion for Discovery. Doc. 100. The government’s response is due on April 4,
22   2019. In support of its motion, the government offers the following:
23          1. The defense previously lodged its motion along with a motion to exceed the page
24             limits on March 21, 2019. Docs. 94, 95. The Court granted the motion to exceed
25             the page limit on April 1, 2019. Doc. 99. The motion itself is 20 pages, but
26             contains well over 100 pages of attached exhibits. Doc. 100.
27          2. Counsel for the government each had separate vacations and were out of the
28             office for several days beginning on March 14, 2019.
 1         3. Counsel for the government require additional time to research the unique legal
 2             issues presented by the Motion to Dismiss.
 3         Counsel for the defendant was contacted regarding a one-week extension of the
 4   government’s time to respond to the Motion to Dismiss and has no objection.
 5         Respectfully submitted this 3rd day of April 2019.
 6
 7                                            ELIZABETH A. STRANGE
                                              First Assistant United States Attorney
 8                                            District of Arizona
 9
                                              /s/ Anna R. Wright & Nathaniel J. Walters
10
                                              ANNA WRIGHT &
11
                                              NATHANIEL J. WALTERS
12                                            Assistant U.S. Attorneys
13
     Copy of the foregoing served electronically or by
14   other means this 3rd day of April 2019, to:
15   All ECF Participants
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -2-
